DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 3/18/2022 which was in response to the office action mailed on 10/18/2021 (hereinafter the prior office action).
Claim(s) 1-7 is/are pending. 
Claim(s) 1-7 is/are amended.
Claim(s) 1-2 and 5-6 is/are independent.
Applicant has not overcome prior Specification objection(s).
Applicant’s amendments have overcome all prior Claim objection(s) except for the one(s) as outlined below.
Applicant’s amendments have necessitated new Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.


Response to Arguments
Applicant’s arguments, filed on 3/18/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 6 in “Remarks” regarding the “Bluetooth” trademark Specification objection that “Applicant notes that in each case, the term is capitalized, and that the generic terminology "communication means" along with other optional communication protocols is likewise present in each case. Thus, no amendment to the Specification appears to be necessary in response to this objection.”

Examiner respectfully disagrees because although the generic terminology is present, the words “Bluetooth” have not been capitalized in the Specification.



Further, applicant mentions in Pg. 7 in “Remarks” that “Applicant submits that Mrakas fails to teach or suggest: "transmitting, by the management system, the participation profile to the controller, the information about the energy consumption contained in the participation profile concerning only its evolution." Mrakas teaches at ¶0056, cited in the Office Action, that "the central node gathers electricity consumption data from the consumer node." This means that the participation profile of Mrakas is not solely one that includes energy consumption evolution, as in amended claim 1.”

Examiner respectfully disagrees because Mrakas teaches the transmitting limitation, and this is because Mrakas discloses that software keeps track of consumption (Para. 204), where tracking is being interpreted as information regarding changes. This is based on the interpretation for examining purposes as noted in the 112 rejections outlined below.



Further, applicant mentions in Pg. 8 in “Remarks” that “Okita fails to overcome these deficiencies of Mrakas.”

Examiner respectfully disagrees notes that, not having used Okita to reject the newly-added limitation in claim 1, the above arguments are moot.


Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application (Para. 48 and 49 of Applicant’s Specification as filed on 11/21/2019).  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Objections
Claim(s) 3 and 5-7 is/are objected to because of the following informalities:  
Claim 3 recites “local energy source”, and it should be “the local energy source”.
Claim 5 recite the term “circuits to implement a method for transmitting”, and it should be “circuits 
Claim 5 recites the term “, the method comprising”, and it should be “, the system further comprising”.
Claim 6 recites the term “circuits to implement a method of control by a controller”, and it should be “circuits to , by a controller”.
Claim 6 recites the term “the method comprising”, and it should be “further comprising”.
Claim 7 recites the term “controller to implement the method for transmitting”, and it should be “controller to transmit”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
More specifically, claims 1 and 5 recite the term “the information about the energy consumption contained in the participation profile concerning only its evolution”. Applicant’s disclosure as filed does not seem to contain any reference to such an evolution. 

The rest of the claim(s) 4 and 7 depend(s) upon the above rejected claim(s) 1 and 5 respectively, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1 and 5, and thus are also rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 1 and 5 recite(s) the term “the information about the energy consumption contained in the participation profile concerning only its evolution”. This term seems to be vague/unclear and/or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear what “its evolution” is referring to, having no indication in Applicant’s disclosure (also see 112(a) rejection above. For examining purposes, the term is being interpreted to mean “the information about the energy consumption contained in the participation profile concerning changes in energy consumption”. Applicant may amend the claim by replacing “its evolution” with clear language consistent with Applicant’s disclosure; or by any other appropriate correction.

The rest of the claim(s) 4 and 7 depend(s) upon the above rejected claim(s) 1 and 5 respectively, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1 and 5, and thus are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mrakas (U.S. Pub. No. 2011/0288905) (hereinafter “Mrakas”) in view of Okita et al. (U.S. Pub. No. 2019/0086109) (hereinafter “Okita”).


Regarding claim 1, Mrakas teaches a method for transmitting a participation profile for a generation period, by an energy management system to a controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the generation period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

where the participation profile includes information concerning changes of energy consumption of the management system for each time period of the first plurality of time periods, (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

the method comprising: - receiving, by the management system, a penalty…issued by the controller, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

- optimizing, by the management system, the energy consumption of the system for the generation period in question, depending on the penalty…; (Para. 79 - - parties, i.e. management systems, optimize energy consumption based on penalty profile which is included in SOBA)

- determining, by the management system, the participation profile depending on the result of the optimizing, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is determined before transmitting to central node 170, i.e. controller)

and - transmitting, by the management system, the participation profile to the controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

the information about the energy consumption contained in the participation profile concerning only its evolution. (Para. 204 - - software keeps track of consumption, where tracking is being interpreted as information regarding changes; also see related 112 rejections outlined above)


But Mrakas does not explicitly teach penalty profile

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 2, Mrakas teaches a method of control by a controller of a plurality of management systems, (Fig. 1 - - controller 170 controls a plurality of management systems each associated with a plurality of households 110)

 the method comprising: - an initialization phase including: - receiving, by controller, the energy generation forecasts of a local energy source, and of a penalty…of an electrical network; (Fig. 1, Para. 60 - - generator 174, which is an energy source connected to controller 170, i.e. local energy source, sends data based on capacity to perform, i.e. energy generation forecasts as part of the SOBA; Para. 77 - - penalty profile/rates are received as part of the SOBA)

- determining, by the controller, a number of management systems participating in the sharing of the energy of the local energy source, and…of the corresponding management systems; (Para. 124 - - automated process between controller 170 and all participating consumer nodes 112, i.e. management systems, entails determining the number of management systems participating in the energy sharing)

- a phase of obtaining an energy consumption profile (Para. 56 - - obtained electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system)

including: - transmitting, by the controller, a plurality of penalty…to the plurality of management systems, where each management system receives a penalty…, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

- receiving, by the controller, a plurality of participation profiles, where each participation profile is associated with a management system, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the production period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

and where the participation profile includes information of the energy consumption concerning only the changes of energy consumption of the management system for each time period of the first plurality of time periods; (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

- determining, by the controller, from the plurality of participation profiles, of a projected energy consumption profile; (Para. 147 - - controller 170 determines load forecasting, i.e. projected consumption profile)

- comparing, by the controller, the projected energy consumption profile with a target energy consumption profile; (Para. 195 - - central control aggregates forecasted consumption, i.e. projected consumption profile, with respect to planned consumption, i.e. target consumption profile)

where the phase of obtaining a consumption profile is repeated until one of the following conditions is met: - the projected energy consumption profile is identical to the target energy consumption profile; - the plurality of participation profiles is identical during two consecutive iterations of the phase of obtaining an energy consumption profile. (Para. 195 - - determination is made whether consumption will be on track against the planned, i.e. target, consumption profile)


But Mrakas does not explicitly teach penalty profile
random selection

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

random selection (Para. 352 - - random selection is made for users)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 3, the combination of Mrakas and Okita teaches all the limitations of the base claim(s). 
Mrakas further teaches wherein the target energy consumption profile is established according to the energy generation forecasts of local energy source. (Fig. 1, Para. 60 - - generator 174, which is an energy source connected to controller 170, i.e. local energy source, sends data based on capacity to perform, i.e. energy generation forecasts as part of the SOBA, to meet energy delivery obligations, i.e. target consumption profile is established according to energy delivery based on the energy generation forecasts)



Regarding claim 4, the combination of Mrakas and Okita teaches all the limitations of the base claim(s).
Mrakas further teaches wherein the participation profile associates with each time period of the first plurality of time periods one of the following three indications: - the consumed energy will increase; - the consumed energy will remain unchanged; - the consumed energy will be reduced. (Para. 195 - - computer program tracks consumption trend data to see if consumption will increase, be on track, or be reduced)



Regarding claim 5, Mrakas teaches a system for managing the energy of an electrical installation including one or more electronic circuits (Para. 171, 173, 175 - - system/method is implemented using a computer, which includes electronic circuits)

to implement a method for transmitting a participation profile for a generation period, by an energy management system to a controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the generation period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

where the participation profile includes information concerning changes of energy consumption of the management system for each time period of the first plurality of time periods, (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

the method comprising: - receiving, by the management system, a penalty…issued by the controller, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

optimizing, by the management system, the energy consumption of the system for the generation period in question, depending on the penalty…; (Para. 79 - - parties, i.e. management systems, optimize energy consumption based on penalty profile which is included in SOBA)

- determining, by the management system, the participation profile depending on the result of the optimizing, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is determined before transmitting to central node 170, i.e. controller)

and transmitting, by the management system, the participation profile to the controller, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

the information about the energy consumption contained in the participation profile concerning only its evolution. (Para. 204 - - software keeps track of consumption, where tracking is being interpreted as information regarding changes; also see related 112 rejections outlined above)


But Mrakas does not explicitly teach penalty profile

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 6, Mrakas teaches a controller for managing a local electrical grid including one or more electronic circuits (Para. 171, 173, 175 - - system/method is implemented using a computer, which includes electronic circuits)

to implement a method of control by a controller of a plurality of management systems, (Fig. 1 - - controller 170 controls a plurality of management systems each associated with a plurality of households 110)

the method comprising: - an initialization phase including: receiving, by the controller, energy generation forecasts of a local energy source, and of a penalty…of an electrical network; (Fig. 1, Para. 60 - - generator 174, which is an energy source connected to controller 170, i.e. local energy source, sends data based on capacity to perform, i.e. energy generation forecasts as part of the SOBA; Para. 77 - - penalty profile/rates are received as part of the SOBA)

determining, by the controller, a number of management systems participating in the sharing of the energy of the local energy source, and…of the corresponding management systems; (Para. 124 - - automated process between controller 170 and all participating consumer nodes 112, i.e. management systems, entails determining the number of management systems participating in the energy sharing)

a phase of obtaining an energy consumption profile (Para. 56 - - obtained electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system)

including: transmitting, by the controller, a plurality of penalty profiles to the plurality of management systems, where each management system receives a penalty…, (Para. 77 - - SOBA includes penalty rates; Fig. 1 - - central node 170, i.e. controller, implements SOBA on households, i.e. management systems)

where the generation period is divided into a second plurality of time periods, and where the penalty…includes a penalty coefficient associated with the energy consumption for each time period of the second plurality of time periods; (Para. 77 - - penalty rate is for each given time period and the penalty is based on price, where penalty coefficient is determined based on price as per Para. 29 of Applicant’s Specification as filed on 11/21/2019 or Para. 43 of Applicant’s published application)

receiving, by the controller, a plurality of participation profiles, where each participation profile is associated with a management system, (Para. 56 - - energy plan, i.e. participation profile, of each consumer, i.e. management system, is transmitted to central node 170, i.e. controller)

where the production period is divided into a first plurality of time periods, (Para. 94 - - commitment period, in which electricity generation is consumed, is divided into a plurality of time periods)

and where the participation profile includes information of the energy consumption concerning only the changes of energy consumption of the management system for each time period of the first plurality of time periods; (Para. 56 - - electricity consumption data is part of energy plan, i.e. participation profile, of each consumer, i.e. management system; Para. 89 - - consumer participation is for each time period of plurality of time periods)

determining, by the controller, from the plurality of participation profiles, of a projected energy consumption profile; (Para. 147 - - controller 170 determines load forecasting, i.e. projected consumption profile)

- comparing, by the controller, the projected energy consumption profile with a target energy consumption profile; (Para. 195 - - central control aggregates forecasted consumption, i.e. projected consumption profile, with respect to planned consumption, i.e. target consumption profile)

where the phase of obtaining a consumption profile is repeated until one of the following conditions is met: the projected energy consumption profile is identical to the target energy consumption profile; the plurality of participation profiles is identical during two consecutive iterations of the phase of obtaining an energy consumption profile. (Para. 195 - - determination is made whether consumption will be on track against the planned, i.e. target, consumption profile)


But Mrakas does not explicitly teach penalty profile
random selection

However, Okita teaches penalty profile (Para. 440 - - penalty profile is applied to scoring)

random selection (Para. 352 - - random selection is made for users)

Mrakas and Okita are analogous art (i.e. each art is analogous to Applicant’s invention) because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain tracking energy consumption of households.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Mrakas, by incorporating the above limitation(s) as taught by Okita.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce energy consumption through user participation, as suggested by Okita (Para. 6).



Regarding claim 7, the combination of Mrakas and Okita teaches all the limitations of the base claim(s).
Mrakas further teaches wherein the electronic circuits are in communication with a non-transitory computer readable medium comprising instructions which, when executed by a controller, lead the controller to implement the method for transmitting a participation profile for the generation period. (Para. 171, 173, 175 - - system/method is implemented using a computer, which includes non-transitory computer readable medium, i.e. memory, comprising instructions)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 8,417,391 by Rombouts et al., which discloses automated demand response energy management by outputting optimal control parameters (Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119